DECISION
*7DATED this 2nd day of April, 1987.
The application of the above-named defendant for a review of the sentence of 40 years with 20 years suspended + conditions for Sexual Intercourse without Consent; and credit for 27 days served with a DANGEROUS DESIGNATION for purposes of parole eligibility imposed on September 22, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence imposed shall remain 40 years with 20 years suspended plus conditions as set forth in the September 22, 1986 Judgment, however, the DANGEROUS DESIGNATION shall be removed and an additional condition shall be that the Petitioner shall complete the Sex Offender Program at Montana State Prison before he is released.
The reasons for the amendment are:
(1) The amended sentence is justified under the Pre-sentence and the psychological reports which indicate that the Petitioner is not a psychological risk; and
(2) that the Missoula County Attorney’s Office seems to indicate that this type of decision would be the type of protection that they would desire for this individual.
We wish to thank Deputy County Attorney, Ed McLean, from Missoula for appearing before the Sentence Review Board.
As well as Margaret Borg, Attorney at Law from Missoula for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Robert Boyd, Judges.